           Case 2:20-cr-00151-RAJ Document 37 Filed 10/14/20 Page 1 of 1




 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE

 7
     UNITED STATES OF AMERICA,
 8                                                           No. CR20-151RAJ
                                       Plaintiff,
 9                                                           NOTICE OF APPEARANCE
             v.
10
     KRISTEN LECCESE,
11
                                     Defendant.
12

13
     TO:    Clerk of the Court; and
14
     TO:    Brian T. Moran, United States Attorney:
15
            PLEASE TAKE NOTICE that the LAW OFFICE OF ROBERT FLENNAUGH II,
16
     PLLC and Robert Flennaugh II, hereby appear as counsel for Defendant Leccese.
17
            All further ECF district court filings, papers, pleadings, court documents, and
18
     correspondence in this matter, exclusive of service of process, may be served upon Ms. Leccese
19
     leaving a copy thereof with his attorneys at their address below stated.
20
            DATED this 14th day of October, 2020.
21
                                                    Respectfully submitted,
22
                                                    (s) Robert Flennaugh II     ________
23                                                  Robert Flennaugh II, WSBA # 26764
                                                    Attorney for Defendant Leccese
24                                                  Law Office of Robert Flennaugh II, PLLC
                                                    810 3rd Avenue, Suite 500
25                                                  Seattle, WA 98104
                                                    Phone: 206-447-7422 Fax: 206-447-7534
26                                                  Email: Robert@flennaughlaw.com


     NOTICE OF APPEARANCE - 1                              LAW OFFICE OF ROBERT FLENNAUGH II, PLLC
                                                                    810 Third Avenue, Suite 500
     Case No. CR20-151 RAJ                                              Seattle, WA 98104
                                                                          (206) 447-7422
                                                                       Fax: (206) 447-7534
